Citation Nr: 0912830	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  05-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
anxiety/depression for the period beginning November 19, 
2004, evaluated as 10 percent disabling; and for the period 
beginning October 4, 2007, evaluated as 50 percent disabling.

2.  Entitlement to an initial increased evaluation for 
residuals of a stress fracture of the midshaft of the right 
femur, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial increased evaluation for 
residuals of a stress fracture of the left inferior pubic 
ramus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2, 2004 through 
November 18, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  For the period beginning November 19, 2004, the Veteran's 
symptoms have been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
and panic attacks (weekly or less often). 

2.  For the period beginning October 4, 2007, the Veteran's 
symptoms have not been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and the inability to establish and 
maintain effective relationships.

3.  The Veteran's residuals of a stress fracture of the 
midshaft of the right femur most closely approximate a slight 
knee disability. 

4.  The Veteran's residuals of a stress fracture of the left 
inferior pubic ramus is manifested by subjective complaints 
of pain and limitation of function.


CONCLUSIONS OF LAW

1.  For the period beginning November 19, 2004, the criteria 
for a disability rating of 30 percent, but no higher, for 
anxiety/depression have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9400 
(2008).

2.  For the period beginning October 4, 2007, the criteria 
for an evaluation in excess of 50 percent for anxiety 
depression have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9400 (2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a stress fracture of the midshaft of the right 
femur are not met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5255 
(2008).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a stress fracture of the left inferior pubic 
ramus are not met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-
5255 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in December 2004, 
October 2007, and April 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence she was expected to provide. Additionally, the 
April 2008 letter informed the Veteran of how the RO assigns 
disability ratings and effective dates if a claim for an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements from the Veteran are associated 
with the claims file. The Veteran was afforded VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). A Veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Anxiety/Depression

Rating Criteria

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9400 are as follows: 

10 percent:  occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms  
controlled by continuous medication.

30 percent:  occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent:  occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent:  total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 
Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

There is no question that GAF score and interpretations of 
the score are important considerations in rating a 
psychiatric disability. See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).

Background

In February 2005, the Veteran underwent a VA examination and 
was diagnosed  with depressive disorder, not otherwise 
specified; alcohol abuse, unspecified; and, personality 
disorder, not otherwise specified, with histrionic and 
borderline features. The examiner assigned a GAF of 60.

In a May 2005 VA psychiatric record, the examiner noted the 
Veteran was dressed appropriately with good grooming and 
hygiene, good eye contact, and was cooperative. She had no 
psychomotor retardation or agitation, she was calm with no 
tics or abnormal involuntary movements. Her speech was 
spontaneous, with adequate volume and production, coherent, 
and fluent. The Veteran stated her mood was "fearful and 
anxious," her affect was appropriate, and thought process 
was relevant and logical, with no racing thoughts. She had no 
suicidal or homicidal ideation, no death wishes or ideas, of 
reference. There were no auditory or visual hallucinations 
present. She was awake, alert, and oriented times three. 
Recent and remote memory were intact. She had poor 
concentration and attention. Her insight was superficial and 
judgment was good. 

The examiner diagnosed the Veteran with adjustment disorder, 
acute with anxiety; major depressive disorder, single 
episode, moderate without psychotic features, and assigned a 
GAF of 70.

In December 2005, the Veteran underwent a VA psychiatric 
evaluation and  complained of anxiety and depression. The 
Veteran reported to the examiner that she was planning a trip 
to the United States as she no longer wished to live in 
Puerto Rico. She stated she was sleeping better with 
medication and that although she had not been taking any 
antidepressant medication, she had been feeling better, 
although she reported a poor appetite. The Veteran denied 
ideas of harm towards herself or others. She denied auditory 
and visual hallucinations. The examiner noted symptoms 
similar to the May 2005 VA examination.

In an August 2006 VA mental health treatment note, the 
examiner reported the Veteran was casually and appropriately 
dressed, maintained normal eye contact, was pleasant with no 
motor abnormalities, no agitation, and a normal mood. Her 
affect was euthymic to slightly dysphoric. Her thought 
process was linear and logical. She had no hallucinations, 
delusions, or suicidal/homicidal ideations. She reported 
nightmares, flashbacks and hypervigilence. The examiner noted 
she was alert and oriented time three, with fair to good 
insight and judgment. The examiner diagnosed the Veteran with 
depression not otherwise specified, anxiety not otherwise 
specified, likely major depressive disorder, mild to 
moderate, with anxiety features, and potentially PTSD, though 
less likely. The examiner assigned a GAF of 55-60.

In May 2008, the Veteran underwent a VA examination. The 
Veteran reported experiencing panic attacks, finding it hard 
to concentrate and study. The Veteran reported her anxiety 
interfered with everything and she had forgotten recent 
events because her anxiety was so severe. The Veteran stated 
that her anxiety had worsened in the past several years. She 
was now working at a VA Regional Office and that while she 
was able to perform her duties at work, she felt the added 
pressure of working increased her anxiety and stress. She 
reported panic attacks two or three times per week. She 
stated at the time of the panic attacks, she began sweating 
and shaking and her face reddened. She reported difficulty 
with concentration and memory. She also reported physical 
symptoms including shortness of breath, nausea, abdominal 
distress and dry mouth, and poor sleep. She reported that she 
was socially isolated with no friends. She felt more 
comfortable by herself, feeling very uncomfortable around 
people. She stated that she could work with co-workers but 
she never socialized with people after work. 

The examiner stated that in addition to meeting criteria for 
generalized anxiety disorder because she worried excessively, 
was anxious all the time, and had somatic symptoms, the 
Veteran also met the criteria for panic attacks. 

The examiner noted the Veteran was depressed. The Veteran 
stated she was sad all the time because her body hurt. She 
stated she had to force herself to go to work. On weekends, 
she stayed at home, withdrawn, alone, watching television. 
The examiner noted the Veteran had an extreme mistrust of 
people and did not want relationships with anyone other than 
her mother and sister. 

The examiner stated the Veteran's primary diagnosis was 
generalized anxiety disorder. She had excessive worrying that 
was inappropriate to the situation. She was vigilant at night 
and could not sleep. In addition, the examiner stated the 
Veteran met the criteria for panic disorder and depressive 
disorder. 

The examiner stated the Veteran was extremely socially 
impaired, totally disabled socially. She was able to work, 
but she took off three to four times per month because of 
anxiety and depression. Her activities of daily living were 
basically intact, caring for her personal hygiene, eating 
sufficiently, and handling chores and driving. The Veteran 
was assigned a GAF of 51 because she had severe difficulty in 
social functioning and moderate difficulty in occupational 
functioning. 

In an August 2008 VA primary care record, the Veteran 
reported that she was working at a VA regional office in an 
administrative capacity. She reported difficulty working with 
people and that co-workers had filed complaints about her. 
She experienced a panic attack the week prior the 
examination. She stated she was feeling irritable and arguing 
with people around her including boyfriends, co-workers, and 
extended family. The examiner noted that recent symptoms were 
consistent with anxiety, however, the depression was 
improved. 

Analysis for the period beginning November 19, 2004:

The Veteran contends that her anxiety depression is more 
severely disabling than is reflected by the currently 
assigned 10 percent disability rating. Having carefully 
considered the Veteran's contentions in light of the evidence 
of record and the applicable law, the Board will grant the 
claim and assign a 30 percent disability evaluation.

Resolving all doubt in favor of the veteran, the Board is of 
the opinion that the veteran's anxiety/depressive 
symptomatology meets the criteria for an initial rating of 30 
percent. In her May 2005 VA examination, the Veteran was 
noted to have poor concentration and attention. She further 
reported her mood was fearful and anxious. She was assigned a 
GAF of 60, indicative of moderate symptoms. In a December 
2005 VA examination, she reported chronic anxiety and 
depression. A subsequent August 2006 VA examiner noted the 
Veteran was experiencing anxiety and diagnosed her with major 
depressive disorder of a mild to moderate nature and assigned 
a GAF range of 55-60. Scores in this range represent mild to 
moderate psychiatric symptoms, with moderate difficulty in 
social and occupational functioning. American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV). 

The VA outpatient records, and the May 2005, December 2005, 
and August 2006 VA examination reports, clearly indicate that 
the veteran does not meet the criteria for an initial rating 
in excess of 30 percent. The veteran has not been shown to 
have symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, judgment or thinking, which would be 
indicative of a 50 percent rating for anxiety/depression. 

Accordingly, the Board finds that the veteran has met the 
requirements for a 30 percent rating for anxiety/depression, 
but no higher, since the grant of service connection, 
effective from November 19, 2004.

Analysis for the period beginning October 4, 2007:

The Veteran contends that her anxiety depression is more 
severely disabling than is reflected by the currently 
assigned 50 percent disability rating. Because the severity 
of the disorder does not approximate findings which would 
support an increased rating, and VA is obligated to only 
apply applicable rating schedule to disability rating claims, 
the claim will be denied. See Massey v. Brown, 7 Vet. App. 
204, 208, (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

There is no evidence of record that shows that the Veteran 
has exhibited the symptoms necessary to warrant an increased 
disability rating. She is able to perform activities of daily 
living, she maintains full time employment. She has shown no 
impaired impulse control, spatial disorientation, she does 
not have a flattened affect, circumstantial, circumlocutory 
or stereotyped speech.  She showed no difficulty in 
understanding complex commands. There is further no evidence 
of neglect of personal appearance and hygiene. While the 
Veteran experiences difficulty in social and occupational 
settings, there was no indication of an inability to 
establish and maintain effective relationships.

Given all of the foregoing, the Board must find that the 
Veteran does not meet the criteria for the next higher rating 
of 70 percent.

The symptoms experienced by the Veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 50 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Residuals of a stress fracture of the midshaft of the right 
femur

The Veteran contends that her residuals of a stress fracture 
of the midshaft of the right femur are more severely 
disabling than is reflected by the currently assigned 10 
percent disability rating. Because the severity of the 
disorder does not approximate findings which would support an 
increased rating, and VA is obligated to only apply 
applicable rating schedule to disability rating claims, the 
claim will be denied. See Massey v. Brown, 7 Vet. App. 204, 
208, (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The veteran's service-connected residuals of a stress 
fracture of the midshaft of the right femur has been 
appropriately rated under Diagnostic Code 5255, for 
impairment of the femur. 

Under Diagnostic Code 5255, where there is malunion of the 
femur with slight knee or hip disability, a 10 percent rating 
is assigned; where there is malunion with moderate knee or 
hip disability, a 20 percent rating is warranted; and where 
malunion produces marked knee or hip disability, a 30 percent 
rating is assigned. Still higher ratings are assignable for 
fracture of the surgical neck with false joint, or for 
fracture of the shaft or anatomical neck of the femur with 
nonunion. 38 C.F.R. § 4.71a. 

However, as assessed by an April 2008 VA examiner, there is 
no evidence of malunion or nonunion or false joint present. 
Rather, the veteran's right femur, showed no impairment in 
functioning.

In the Veteran's April 2008 VA examination, she complained of 
bilateral knee pain with intermittent and severe pain which 
occurred approximately three times per week. The Veteran 
reported difficulty in prolonged standing, walking, and 
squatting. The Veteran's April 2008 VA examination indicated 
a normal physical examination of the knees bilaterally. Range 
of motion for both knees was normal with no instability. 
Range of motion was not limited by pain, fatigue, weakness, 
or lack of endurance. The examiner reported he found no 
functional impairment. These results are similar to the 
Veteran's February 2005 VA examination, which noted no 
limitation of motion and no gross abnormalities of the knees. 

However, the Veteran has stated that she experienced 
intermittent severe knee pain and reported difficulty 
standing, walking, and squatting. Based on the Veteran's 
statement and the medical findings, the evidence supports no 
more than a slight or mild disability associated with the 
residuals of a stress fracture of the midshaft of the right 
femur, as manifested by intermittent pain not materially 
affecting functioning. 

With respect to assigning a higher rating under other 
potentially applicable diagnostic codes, the medical evidence 
does not support a rating higher than 10 percent under any 
other diagnostic code. The medical evidence of record does 
not reflect extension or flexion that would provide a 
compensable rating under either Diagnostic Code 5260 or 5261. 
38 C.F.R. § 4.71a. Furthermore the evidence does not show the 
Veteran has ankylosis of the knee or malunion of the tibia 
and fibula with marked knee or ankle disability. 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5262.

Finally, a rating higher than already assigned, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted. See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). The Board notes that the 
Veteran has subjective complaints of pain, however, there was 
no evidence of stiffness, atrophy, or instability. As such, 
the Veteran's present level of disability, including 
functional loss due to pain, is already contemplated by the 
10 percent rating under the diagnostic code which the Veteran 
has been assigned. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. 

The Board accordingly concludes that the Veteran's residuals 
of a stress fracture of the midshaft of the right femur most 
nearly approximates malunion of the femur with slight knee 
disability, warranting the 10 percent evaluation already 
assigned. 38 C.F.R. § 4.7. The preponderance of the evidence 
is against the condition warranting the next-higher, 20 
percent evaluation, with no evidence to support an 
attributable moderate right knee disability. 38 C.F.R. § 
4.71a, Diagnostic Code 5255.

Residuals of a stress fracture of the left inferior pubic 
ramus

The Veteran contends that her residuals of a stress fracture 
of the left inferior pubic ramus are more severely disabling 
than is reflected by the currently assigned 10 percent 
disability rating. Because the severity of the disorder does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply applicable rating 
schedule to disability rating claims, the claim will be 
denied. See Massey v. Brown, 7 Vet. App. 204, 208, (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's residuals of a stress fracture of the left 
inferior pubic ramus has been assigned a 10 percent rating 
for chronic pain under Diagnostic Code 5299-5255 (impairment 
of the femur). 38 C.F.R. §4.71a. 

Again, and as noted above, under Diagnostic Code 5255, where 
there is malunion of the femur with slight knee or hip 
disability, a 10 percent rating is assigned; where there is 
malunion with moderate knee or hip disability, a 20 percent 
rating is warranted; and where malunion produces marked knee 
or hip disability, a 30 percent rating is assigned. Still 
higher ratings are assignable for fracture of the surgical 
neck with false joint, or for fracture of the shaft or 
anatomical neck of the femur with nonunion. 38 C.F.R. § 
4.71a. 

Other diagnostic codes that pertain to disabilities of the 
hip and thigh include 5250 (hip ankylosis), 5251 (limitation 
of thigh extension), 5252 (limitation of thigh flexion), 5253 
(thigh impairment), and 5254 (hip flail joint).

The Board finds that the evidence does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of the current 10 percent assigned under 
Diagnostic Code 5255. The medical evidence does not support a 
conclusion that the veteran has a moderate hip or knee 
disability. 

In a February 2005 VA examination, the Veteran was noted to 
have normal range of motion, flexion of the left hip to 118 
degrees and 120 degrees on the right, with pain at 90 and 115 
degrees respectively. She was noted to have full extension, 
adduction and internal rotation. (Normal range of motion of 
the hip are from hip flexion from 0 to 125 degrees and hip 
abduction from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.) 
The Veteran was diagnosed with a stress fracture of the left 
inferior pubic ramus.

The April 2008 VA examiner diagnosed the Veteran with normal 
hips and knees bilaterally. The examiner noted range of 
motion of the hips bilaterally was within normal limits. 
There was not evidence of pain of the hips bilaterally with 
repetitive motion, nor was there evidence of fatigue, 
weakness or lack of endurance. The examiner noted a physical 
examination of the left pubic ramus and the right femur 
revealed no evidence of deformity, angulation false motion, 
shortening or intra-articular involvement. There was no 
malunion, no nonunion no loose motion, and no false joint.

The other Diagnostic Codes that pertain to disabilities of 
the hip and thigh do not apply. Ankylosis is not shown. The 
Veteran's thigh extension is not limited to 5 degrees. Her 
thigh flexion is not limited to 45 degrees. No problems are 
noted with a hip flail joint. Therefore, Diagnostic Codes 
5250-5254 do not provide a basis for a higher rating.

The Board notes the Veteran's statements that her disability 
impacts her ability to walk, sit and squat for prolonged 
periods of time. She reported severe constant pain in both 
hips and hip joints. (See April 2008 VA examination). 
However, the current 10 percent rating contemplates 
functional loss due to painful motion. 

In summary, the Board finds that a disability rating in 
excess of 10 percent is not warranted for the service-
connected residuals of residuals of a stress fracture of the 
left inferior pubic ramus under the provisions of Diagnostic 
Code 5255 for the reasons and bases described above. The 
Board finds that the preponderance of the evidence is against 
the claim and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra-Schedular

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration. The record 
reflects that the Veteran has not required frequent 
hospitalizations for the service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria. In sum, 
there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluation. 
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to an initial rating of 30 percent for 
anxiety/depression for the period beginning November 19, 
2004, is granted, subject to the laws and regulations 
governing the payment of VA compensation.

Entitlement to an increased evaluation for anxiety depression 
for the period beginning October 4, 2007, evaluated as 50 
percent disabling, is denied.

Entitlement to an initial increased evaluation for residuals 
of a stress fracture of the midshaft of the right femur, 
currently evaluated as 10 percent disabling is denied.

Entitlement to an initial increased evaluation for residuals 
of a stress fracture of the left inferior pubic ramus, 
currently evaluated as 10 percent disabling is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


